
	
		III
		110th CONGRESS
		1st Session
		S. RES. 24
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Biden (for himself,
			 Ms. Collins, and
			 Mrs. Clinton) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			January 25, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			January 26, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating January 2007 as National
		  Stalking Awareness Month.
	
	
		Whereas an estimated 1,006,970 women and 370,990 men are
			 stalked annually in the United States and, in the majority of such cases, the
			 person is stalked by someone who is not a stranger;
		Whereas 81 percent of women who are stalked by an intimate
			 partner are also physically assaulted by that partner, and 76 percent of women
			 who are killed by an intimate partner were also stalked by that intimate
			 partner;
		Whereas 26 percent of stalking victims lose time from work
			 as a result of their victimization, and 7 percent never return to work;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, such as relocating, changing their addresses,
			 changing their identities, changing jobs, and obtaining protection
			 orders;
		Whereas stalking is a crime that cuts across race,
			 culture, gender, age, sexual orientation, physical and mental ability, and
			 economic status;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States and the District of Columbia;
		Whereas rapid advancements in technology have made
			 cyber-surveillance the new frontier in stalking;
		Whereas there are national organizations, local victim
			 service organizations, prosecutors’ offices, and police departments that stand
			 ready to assist stalking victims and who are working diligently to craft
			 competent, thorough, and innovative responses to stalking; and
		Whereas there is a need to enhance the criminal justice
			 system’s response to stalking, including through aggressive investigation and
			 prosecution: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 designates January 2007 as National Stalking Awareness
			 Month;
			(2)it is the sense
			 of the Senate that—
				(A)National Stalking
			 Awareness Month provides an opportunity to educate the people of the United
			 States about stalking;
				(B)the people of the
			 United States should applaud the efforts of the many victim service providers,
			 such as police, prosecutors, national and community organizations, and private
			 sector supporters, for their efforts in promoting awareness about stalking;
			 and
				(C)policymakers,
			 criminal justice officials, victim service and human service agencies,
			 nonprofit organizations, and others should recognize the need to increase
			 awareness of stalking and availability of services for stalking victims;
			 and
				(3)the Senate urges
			 national and community organizations, businesses, and the media to promote,
			 through observation of National Stalking Awareness Month, awareness of the
			 crime of stalking.
			
